Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Allowable Subject Matter
Claims 1, 6-7, 9-12 and 14-15 are allowed.
The following is an examiner’s statement of reasons for allowance: the cited prior art does not disclose or render obvious the combination of elements recited in the claims as a whole. Specifically the cited prior art fails to disclose or render obvious the following limitations: 
As per independent claim 1:
The prior art fails to teach generating a first plurality of radiance samples by geometrically calculating light reflections from the reflective surface, wherein each of the first plurality of radiance samples associates an illumination intensity, a color, and an angular direction of incoming light for a given pixel in the first video data; and producing a three-dimensional illumination mapping of the environment captured in the first video data, comprising: producing a cubemap of the environment; and spatially interpolating the first plurality of radiance samples into each texel of the cubemap by determining an interpolated intensity of each texel from nearby radiance samples of the first plurality of radiance samples using an inverse distance weighting (IDW) function given by:

    PNG
    media_image1.png
    132
    527
    media_image1.png
    Greyscale


As per independent claim 7:
	The prior art fails to teach obtaining first video data from a first camera capturing an environment comprising a reflective surface, wherein the reflective surface is a known light probe adjacent a positioning marker; determining a shape of the reflective surface; and geometrically tracking a relative position of the reflective surface and the first camera., comprising estimating a camera position and angle relative to the positioning marker; generating a first plurality of radiance samples by geometrically calculating light reflections from the reflective surface; and producing a three-dimensional illumination mapping of the environment captured in the first video data by interpolating the first plurality of radiance samples.

As per independent claim 10:
	The prior art fails to teach obtaining first video data from a first camera capturing an environment comprising a reflective surface; generating a first plurality of radiance samples by geometrically calculating light reflections from the reflective surface; obtaining a second plurality of radiance samples based on second video data from a second camera capturing the environment by receiving the second plurality of radiance samples from a nearby mobile device over a network; and producing a three-dimensional illumination mapping of the environment captured in the first video data by interpolating the first plurality of radiance samples.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TODD BUTTRAM whose telephone number is (571)270-1540.  The examiner can normally be reached on M-F 9am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, XIAO WU can be reached on 571-272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


TODD BUTTRAMPrimary ExaminerArt Unit 2613



/TODD BUTTRAM/Primary Examiner, Art Unit 2613